 1   LAW OFFICE OF THOMAS P. HOGAN
     Thomas P. Hogan, Esq. (SBN 95055)
 2   tom@tomhoganlaw.com
     Shawnte Priest, Esq. (SBN 298460)
 3   shawnte@tomhoganlaw.com
     1207 13th Street, Suite 1
 4   Modesto, CA 95354
     Telephone: (209) 214-6600
 5   Facsimile: (209) 492-9356

 6   SHIMODA LAW CORP.
     Galen T. Shimoda (SBN 226752)
 7   attorney@shimodalaw.com
     Erika R. C. Sembrano (SBN 306635)
 8   esembrano@shimodalaw.com
     9401 East Stockton Blvd., Ste 200
 9   Elk Grove, California 95624
     Telephone:    (916) 525-0716
10   Facsimile:    (916) 760-3733

11   Attorneys for Plaintiff
     JESSICA BARRIOS
12
     LEWIS BRISBOIS BISGAARD & SMITH LLP
13   Derek S. Sachs (SBN 253990)
     Derek.Sachs@lewisbrisbois.com
14   Ashley N. Arnett (SBN 305162)
     Ashley.Arnett@lewisbrisbois.com
15   2020 West El Camino Avenue, Suite 700
     Sacramento, CA 95833
16   Telephone: (916) 564-5400
     Facsimile: (916) 564-5444
17
     Attorneys for Defendant
18   AMERICAN PROPERTY MANAGEMENT, INC.

19                                 UNITED STATES DISTRICT COURT

20                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

21                                                   Case No. 1:18-cv-00352-AWI-SKO
22    JESSICA BARRIOS,                               JOINT STIPULATION TO VACATE
                                                     DATES IN EXISTING SCHEDULING
23                   Plaintiff,                      ORDER AND RE-ISSUE UPDATED
                                                     SCHEDULING ORDER AFTER
24           vs.                                     COMPLETION OF RESOLUTION
                                                     EFFORTS; ORDER
25    AMERICAN PROPERTYMANAGEMENT,
      INC. and DOES 1 through 10 inclusive,          Complaint Filed: February 9, 2018
26                                                   Removal Filed: March 12, 2018
                     Defendants.
27

28

     JOINT STIP TO VACATE DATES IN SCHEDULING ORDER        CASE NO. 1:18-CV-00352-AWI-SKO   1
     & RE-ISSUE AFTER RESOLUTION EFFORTS; [PPSD ORDER]
 1           WHEREAS, this Stipulation is made and entered into by Defendant AMERICAN PROPERTY

 2   MANAGEMENT, INC. (“Defendant”) and Plaintiff JESSICA BARRIOS (“Plaintiff”) (collectively the

 3   “Parties”);

 4           WHEREAS, the Court filed its Scheduling Order (ECF No. 13) (“Scheduling Order”) on July 5,

 5   2018;

 6           WHEREAS, the Parties have met and conferred regarding the merits of this matter and mutually

 7   desire to explore early resolution of this action and avoid unnecessary expenditure of time and fees on

 8   formal litigation;

 9           WHEREAS, while the Parties have agreed to attend a private mediation with agreed-upon

10   mediator Lisa Klerman, the Parties are currently engaging in discussions pertaining to said mediation,

11   including discussing a demand to be sent to Defendant prior to mediation, and will need another ninety

12   (90) days to finalize the demand and confirm a mediation date with Ms. Klerman;

13           WHEREAS, the Parties have, in good faith, have informally exchanged information and

14   documents in anticipation of mediation and will continue to exchange further information and

15   documents as necessary prior to mediation;

16           THEREFORE, good cause exists for this stipulation and order to vacate the dates in the

17   Scheduling Order and to re-issue an updated Scheduling Order if resolution efforts towards and/or at

18   mediation are unsuccessful, so that the Parties may explore potential settlement prior to incurring further

19   litigation fees and costs;

20           WHEREFORE, the Parties hereby jointly stipulate and request an order as follows:
21           The dates and deadlines enumerated in the existing Scheduling Order are vacated, and the Parties

22   shall report to the Court after ninety (90) days regarding the status of the Parties’ resolution discussions

23   and whether the Parties have set a mediation date. If the Parties have not yet set a mediation date by this

24   time, the Court will reissue an updated Scheduling Order.

25   //

26   //
27   //

28   //
                                                          2
     JOINT STIP TO VACATE DATES IN SCHEDULING ORDER                    CASE NO. 1:18-CV-00352-AWI-SKO          2
     & RE-ISSUE AFTER RESOLUTION EFFORTS; [PPSD ORDER]
 1   IT IS SO STIPULATED.

 2

 3   Dated: October 8, 2018                          LAW OFFICE OF THOMAS P. HOGAN

 4

 5                                                   By: __/s/ Shawnté Priest (as authorized on 10.8.18)
                                                            Thomas P. Hogan
 6                                                          Shawnte Priest
                                                            Attorneys for Plaintiff
 7

 8
     Dated: October 8, 21018                         SHIMODA LAW CORP.
 9

10
                                                     By: _/s/ Erika R. C. Sembrano ________________
11                                                           Galen T. Shimoda
                                                             Erika R. C. Sembrano
12                                                           Attorneys for Plaintiff
13

14   Dated: October 8, 2018                          LEWIS BRISBOIS BISGAARD & SMITH LLP
15

16                                                   By:   /s/ Derek S. Sachs (as authorized on 10.8.18)
                                                            Derek S. Sachs
17                                                          Ashley N. Arnett
                                                            Attorneys for Defendant
18

19

20
21

22

23

24

25

26
27

28
                                                 3
     JOINT STIP TO VACATE DATES IN SCHEDULING ORDER            CASE NO. 1:18-CV-00352-AWI-SKO         3
     & RE-ISSUE AFTER RESOLUTION EFFORTS; [PPSD ORDER]
 1                                                     ORDER
 2          FOR GOOD CAUSE SHOWN AND IN ORDER TO PROMOTE SETTLEMENT EFFORTS,

 3   IT IS HEREBY ORDERED AS FOLLOWS:

 4          The terms of the above Stipulation are hereby approved and adopted. The dates and deadlines

 5   enumerated in the existing Scheduling Order are vacated pending the Parties’ participation in resolution

 6   efforts. The Parties are ordered to report to the Court the result of these resolution efforts and the

 7   confirmation of a mediation date, if any, no later SEVEN (7) DAYS following the setting of a mediation

 8   date AND no later than SEVEN (7) days following the mediation.

 9          If, after further negotiations, the parties decide not to pursue mediation, the parties shall file with

10   the Magistrate Judge a request for a new scheduling order, within SEVEN (7) DAYS of the decision not

11   to mediate.

12
     IT IS SO ORDERED.
13

14   Dated: October 9, 2018
                                                  SENIOR DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          4
     JOINT STIP TO VACATE DATES IN SCHEDULING ORDER                    CASE NO. 1:18-CV-00352-AWI-SKO           4
     & RE-ISSUE AFTER RESOLUTION EFFORTS; [PPSD ORDER]
